DETAILED ACTION
This Non-Final Office Action is in response to the claims filed on 10/2/2020.
Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to A mental process without significantly more. The claim(s) recite(s) a control device for an automated driving vehicle capable of communication with an operations management controller. This judicial exception is not integrated into a practical application because first it is not clarified if the control device or the management controller are human minds or computers.  When looked at as human minds the claims read as person 1 (control device) able to communicate with their operations manager (person 2). They talk about two driving modes and the ability of the controller (person 1) to switch between the two modes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is just a communication discussing the two modes and if (wherein) it is possible to switch between the two modes.  There is no step of switching and there are no conditions to which a switch is make.  The rest of the claims 2-6 are additional features to be discussed or mentioned of the two modes.  It does not specify when or why the modes are switched. Even if that was discussed it does not define the switching as needing something other than a basic opinion or judgement of yes, it is possible to switch modes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art to autonomous vehicles is included in the attached 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                           

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747